In the United States Court of Federal Claims
                                     No. 11-724T

                               (Filed: August 26, 2014)

*************************************
                                    *
SEHAT SUTARDJA and WEILI DAI,       *
                                    *
                    Plaintiffs,     *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                       ORDER

       On July 2, 2014, the Court issued an order extending discovery (Dkt. No. 93). As
part of that order, the Court scheduled a telephonic status conference for September 3,
2014 at 2:00 PM. On August 25, 2014, the parties filed a stipulation with respect to
judgment that disposes of the case. Accordingly, the September 3 status conference has
been canceled.

      IT IS SO ORDERED.

                                                     s/ Thomas C. Wheeler
                                                     THOMAS C. WHEELER
                                                     Judge